B. E. SAEE0LD, J.
The proof does not tend to establish any right in the plaintiff to recover the money. His intestate does not appear to have accounted for it. It *384either belonged to the estate of Gunn, in which case an administrator de bonis non of bis estate is the proper person to sue, or to his widow. If her quarantine was not otherwise settled, she might have recovered its value from the representatives of her husband’s estate by a suit at law, as the corpus of her separate estate. — Boynton v. Sawyer and Wife, 35 Ala. 497. If the money now sued for was a part of it, it was properly paid to her.
The charge that the jury must find for the plaintiff, was erroneous.
The judgment is reversed, and the cause remanded.